internal_revenue_service number release date index number --------------------------------------------- ------------------------------ --------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-115067-08 date date legend year ------- dear ----------------- this letter_ruling refers to a request that your form_1128 application to adopt change or retain a tax_year be considered timely filed under the authority in sec_301_9100-3 of the regulations on procedure and administration you filed a late form_1128 to change your accounting_period for federal_income_tax purposes from a taxable_year ending december to a taxable_year ending march effective march year the information furnished indicates that you did not file your form_1128 by the due_date of the return for the short_period required to effect the change you requested an extension of time to file your form_1128 under sec_301_9100-3 shortly after the required time for filing the return sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made we conclude that you have acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly you have satisfied plr-115067-08 the requirements of the regulations for the granting of relief and your late filed form_1128 requesting to change to march effective march year is considered timely filed however the granting of an extension of time is not a determination that the taxpayer is otherwise eligible to make the election see sec_301_9100-1 this ruling addresses the granting of sec_301_9100-3 relief only we express no opinion regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically we express no opinion as to whether you are permitted under the code and applicable regulations to change to the tax_year requested in the form_1128 sections a and b of part ii on your form_1128 were not completed so it is unclear whether you may qualify for automatic approval under revproc_2006_45 if you qualify a change in accounting_period under revproc_2006_45 is under the jurisdiction of the director internal_revenue_service center where the taxpayer’s returns are filed therefore we are returning your application so that you may forward it along with a copy of this letter to the director ---------- service_center within days of the date of this letter any further communication regarding this matter should be directed to the service_center we are also including a copy of revproc_2006_45 for your reference this ruling is based upon facts and representations that you submitted accompanied by a penalty of perjury statement this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted this ruling is directed only to the taxpayers that requested it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely donna welsh senior technician reviewer income_tax accounting office of associate chief_counsel enclosures
